           Case 1:17-vv-01624-UNJ Document 57 Filed 12/26/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1624V
                                    Filed: November 5, 2019
                                         UNPUBLISHED


    LISA GUERRERO,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                        Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Corcoran, Chief Special Master:

        On October 27, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Shoulder Injury Related to Vaccine
Injury (SIRVA). Petition at 1; Stipulation, filed October 30, 2019, at ¶¶ 4. Petitioner
further alleges that her shoulder and arm symptoms first manifested within 48 hours of
administration of the influenza vaccination and that she experienced residual effects of
her injury for more than six months. Petition at 2, 8-9; Stipulation at ¶¶ 4. “Respondent
denies that petitioner sustained a SIRVA Table injury; denies that the flu vaccine
caused petitioner’s alleged SIRVA, or any other injury; and further denies that
petitioner’s current disabilities are sequelae of a vaccine-related injury. ” Stipulation at ¶
6.


1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01624-UNJ Document 57 Filed 12/26/19 Page 2 of 7



        Nevertheless, on October 30, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the I award the following
compensation:

        A lump sum of $123,047.18 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-01624-UNJ Document 57 Filed 12/26/19 Page 3 of 7




                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OPFICE OF SPECIAL MASTERS


LISA GUBRRERO,                                     )
                                                   } ECF
                                Petitioner,        )
                                                   )
                v.                                 )   No. 17-1624V
                                                   )   Chief Special Master
SECRETARY OF HEALTH AND HUMAN                      )   Brian H. Corcoran
SERVICES,                                          }
                                                   )
                               Respondent.         )


                                              STIPULATION

        The parties hereby stipulate to the following matters:

        1. Lisa Guerrero ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l0 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly 1·elated to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.J(a).

       2. Petitioner received a flu vaccine in her left deltoid on October 7, 2015.

       3. The vaccine wns administered within the United States.

       4. Petitioner alleges that she suffered a left shoulder injury related to vaccine

administration ("SJRVA"), a Table injury, which was caused by the flu vaccination. Petitioner

further alleges that she suffered the residual effects of these injuries for more than six months.

       5. Petitioner represents that there hns been no prior award or settlement of a civil action

for damages on her behalf as a result ·orher condition.
 Case 1:17-vv-01624-UNJ Document 57 Filed 12/26/19 Page 4 of 7




        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the flu

vaccine caused petitioner's alleged SIRVA, or any other injury; and further denies that

petitioner's current disabilities are sequelae of a vaccine-related injury.

        7. Maintaiuing their above-stated positions, the parties n~vertbelcss now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting n decision consistent with

the tenns of this Stipulation, and ofter petitioner has filed an election to receive compensation

pursuant to 42 U:S.G. § 300aa-2l(a)(l), the Secretary of Health and Hwnan Services will issue

the following vaccine compensation payment:

        A lump sum of$123,047.I8 in the fom1 of a check payable to petitioner. This amount
        represents compensation for all damages that would oe available under 42 U.S.C.
        § 30Oan-15(a).

        9. As soon ns practicable nftcr the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master ta award reasonable attorneys• fees and costs incurred in proceeding up01i this

petition.

        10. Petitioner and her attorney 1-epresent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable
under42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or St.ate health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C.§ 1396 et seq.)}, or entities that provide health services on a prepaid bnsis.




                                                  2
Case 1:17-vv-01624-UNJ Document 57 Filed 12/26/19 Page 5 of 7




         11. Payment made pUISUnnt to paragraph 8, and any amounts awarded pursuant to

 paragraph 9 oflhis Stipulation, will be made in nccordance with 42 U.S.C. § 300aa-15(i}, subject

 to the availability of sufficient statutory funds.

         12. The parties and their attorneys further agree ond stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300nn-15(n) nnd (d), and subject to the conditions of 42 U.S.C.

§ 300na-15(g) and (h).

        13. fa'return for the payments described in paragraphs 8 and 9, petiriorier, in her

individual capacity, and on behaJf of her heirs, executors, administrators, successors, and assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health 11nd Human Services from nny and 1111 actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and aJI demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the United States Court of Federal Claims, under the National Vaccine lnjul'y

Compensation Program, 42 U.S.C. § 300aa-l Oct seq., on account of, or in any way growing out

of. nny and all lrnown or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, tho flu vaccine administered on

October 7, 2015, as alleged by petitioner in a petition for vaccine compensation filed on October.

27, 2017, in the United States Court of Federal Claims as petition No. 17-1624V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                      J
    Case 1:17-vv-01624-UNJ Document 57 Filed 12/26/19 Page 6 of 7




            15. If the special maste,· fails to issue a decision in complete conformity with the tcnns

    of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

    confonnity with a decision that is in complete confonnity with the te1ms of this Stipulation, then

    the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

            16. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the Nat1onal Childhood Vaccine Injury Act of 1986, as amended, except

    as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of U1e

    parties J1ereto to make any payment or do any net or thing other than is herein expressly stated

and clearly agreed t0. · The parti~ further agree and understand that the award deecribed in this

Stipulation may reflect 11 compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be constmed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA,

or any other injury, or that her current disabilities are sequelae of her alleged vaccine-related

injury.

           18. AJI rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, ex.ecutors, administrators, successors, and/or assigns.

I

                                         END OF STIPULATION
I




                                                     4
Case 1:17-vv-01624-UNJ Document 57 Filed 12/26/19 Page 7 of 7




 Respectfully submitted,

 PETITIONER:


-~Ji£4)
 AllIERRERo ~
 LI                                          7


 ATTORNEY OF RECORD FOR                                AUTHORIZED REPRESENTATIVE
 PETITIONER:                                           OF THE ATTORNEY GENERAL:




 ~ 11- 'J JW,lt._
RONALD C. HOMER, E Q. II. rJ.f (,)(l-)                              EE.REEVES
CONWAY HOMER, P.C.                                             Director
16 Shawmut Street                                      Torts Branch
Boston, MA 02116                                       Civil Division
Tel: (617) 695-1990                                    U. S. Department of Justice
                                                       P. 0. Box 146
                                                       Benjamin Fmnk)in Station
                                                       Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE OF                           ATIORNEYOFRECORDFOR
THE SECRETARY OF HEALTH AND                            RESPONDENT:
HUMAN SERVICES:




*~
TAMARA OVERBY
Acting Director, Division of Injury
Compensation Programs
                                                     Senior Trial Attorney
                                                     Torts Branch
Healthcare Systems Bureau                            Civil :Oivision
U.S. Department of Health                            U.S. Department of Justice
and Human Services                                   P.O.Box 146
5600 Fishers Lane                                    Benjamin Franklin Station
Parklawn Building, Mail Stop l lC-26                 Washington, DC 20044-0146
Rockville, MD 0857                                   Tel: (202) 616-4099

DATE:-a...:;l-+-,;;;.:..=......a--z:;..:.. ' "



                                                 5
